IN THE COURT OF APPEALS OF IOWA

                                      No. 16-0770
                                  Filed April 19, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

HIRAM ANTONIO SERRANO,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Nancy S.

Tabor, Judge.



      Hiram Serrano appeals his convictions and sentences following his guilty

pleas to voluntary manslaughter and second-degree burglary. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Mary K. Conroy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ. Tabor, J.,

takes no part.
                                         2


MULLINS, Presiding Judge.

       Hiram Serrano appeals his convictions and sentences following his guilty

pleas to voluntary manslaughter, a class “C” felony, in violation of Iowa Code

section 707.4 (1989), and burglary in the second degree, a class “C” felony, in

violation of section 713.5.

       In the early hours of November 14, 1990, Serrano broke into the home of

Theresa Jackson, his on-and-off live-in girlfriend and mother of two of his

children, and slashed her throat. Jackson’s young son woke up and found her

lying in a pool of blood and ran to a family member’s house for help. Jackson

was left paralyzed from her upper chest down. She died on October 5, 2012, as

a result of complications from her paralysis.

       In 2013, the State charged Serrano with murder in the first degree, a class

“A” felony, and burglary in the second degree. The State subsequently amended

the trial information, charging Serrano with one count of voluntary manslaughter

and one count of second-degree burglary. Serrano pled guilty to both charges.

Pursuant to the plea agreement, the parties recommended a ten-year term of

incarceration on each count to run consecutively and two suspended fines of

$1000 each. In addition, Serrano waived any claim or defense regarding the

statute of limitations and the statutory amendments to the burglary offense.

       After a hearing, the district court sentenced Serrano to two terms of

incarceration not to exceed ten years, to run consecutively.      The court also

imposed a $1000 fine and a fifteen-percent surcharge on each count, suspended

the fines and surcharges, and ordered Serrano to pay court costs and restitution.
                                           3


       On appeal, Serrano claims the district court’s reasoning for imposing

consecutive sentences was insufficient under Iowa Rule of Criminal Procedure

2.23(3)(d).1 “We review sentencing decisions for abuse of discretion or defect in

the sentencing procedure.” State v. Hopkins, 860 N.W.2d 550, 553 (Iowa 2015).

“An abuse of discretion will only be found when a court acts on grounds clearly

untenable or to an extent clearly unreasonable.” Id. (quoting State v. Leckington,

713 N.W.2d 208, 216 (Iowa 2006)). “We give sentencing decisions by a trial

court a strong presumption in their favor.” Id. “On our review, we do not decide

the sentence we would have imposed, but whether the sentence imposed was

unreasonable.” Id. at 554.

       Rule 2.23(3)(d) requires the court to “state on the record its reason for

selecting the particular sentence.” This rule also applies to a court’s decision to

impose consecutive sentences, but “in doing so the court may rely on the same

reasons for imposing a sentence of incarceration.” Hill, 878 N.W.2d at 275. “A

terse and succinct statement is sufficient . . . when the reasons for the exercise

of discretion are obvious in light of the statement and the record before the

court.” State v. Thacker, 862 N.W.2d 402, 408 (Iowa 2015).

       Here, the district court stated: “[I]n this case I do find that there is just

cause due to the severity of the cases and the separate crimes committed that

the sentences should be served consecutive with each other.”             Although the

recitation by the court was succinct, when read together with the record before


1
 He further claims State v. Hill, 878 N.W.2d 269 (Iowa 2016), implicitly overruled State
v. Cason, 532 N.W.2d 755 (Iowa 1995), and State v. Snyder, 336 N.W.2d 728 (Iowa
1983). Because we find the district court did not abuse its discretion in sentencing
Serrano to two consecutive terms, we need not reach Serrano’s other claims.
                                           4


the court and the arguments of counsel, the reasons were sufficient to satisfy us

the court exercised its discretion. The sentences imposed by the district court

were not clearly untenable or unreasonable.2 The district court did not abuse its

discretion in sentencing Serrano to a period of incarceration not to exceed ten

years on each count, to be served consecutively. Accordingly, we affirm.

       AFFIRMED.




2
  Although we acknowledge the district court did not rely on the parties’ plea agreement
in sentencing Serrano, we note the sentences imposed were precisely that to which
Serrano agreed in his plea agreement with the State.